ORDER
PER CURIAM:
Shahim Muhammad (“Muhammad”) appeals from the denial, after an evidentiary hearing, of a Rule 24.035 post-conviction relief motion seeking to set aside a fifteen-*526year sentence for robbery in the second degree under section 569.030. Muhammad argues that his trial counsel failed to submit mitigation evidence at sentencing concerning his mental health history and that had the evidence been presented, there is at least a reasonable probability that Muhammad would have received a lesser sentence.
Because the findings and the conclusions of the motion court, which denied Muhammad’s post-conviction relief motion, are not clearly erroneous, we affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.